MacIntyre, J.
Although the testimony of witnesses for the State contained seeming or actual contradictions, yet the jury having nevertheless believed the witnesses, and their testimony being sufficient, if true, to authorize a conviction, there was no abuse of discretion in denying h new trial. Davis v. State, 94 Ga. 399 (19 S. E. 243); Clements v. State, 159 Ga. 425 (125 S. E. 800); Laseter v. State, 52 Ga. App. 261 (2) (183 S. E. 76). Judgment affirmed.

Broyles, C. J., and, Guerry, J., concur.